Case i So Document 1-2 Entered on RTM 1 of 19

"19-000147764*

 

LECLT WINASCTAL OFFICER
JTAIMY PATRONES

STAIR GE FEC AIT,

 

CASE #; — 20£9-016092-CA-01

COURT: CIRCUIT COURT

COUNTY: MIAMI-DADE ‘
PLAINTIFF(S) DFS-SOP #: 19-000147761 Received

JUN 06 2019
Compliance Dept

THE ESTATE OF VANESSA REED

VS.
NATIONAL SPECIALTY INSURANCE COMPANY

DEFENDANT(S)
/

SUMMONS, COMPLAINT, DISCOVERY, XI-CIVIL COVER SHEET FORM LPDF.PDF, X2-DESIGNATION OF EMAIL
ADDRESS |.PDF.PDF, X4-HO HURRICANE RFA-PARTIAL PAYMENT I.PDP.PDF, X3-1HO HURRICANE RFP
LPDF.PDF

NOTICE OF SERVICE OF PROCESS

NOTICE IS HEREBY GIVEN of acceptance of Service of Process by the Chief Financial Officer of the
State of Florida. Said’ process was received in ny office by ELECTRONIC DELIVERY on Tuesday,
June 4, 2019 and a copy was forwarded by ELECTRONIC DELIVERY on Thursday, June 6, 2019 to the
designated agent for the named entity as shown below.

NATIONAL SPECIALTY INSURANCE COMPANY
TERRY LEDBETTER

1900-L. DON DODSON DR

BEDFORD, TX 76021

*Our office will only serve the initial process(Summons and Complaint) or Subpoena and is not responsible
for transmittal of any subsequent filings, pleadings, or documents tnless otherwise ordered by the Court
pursuant to Florida Rules of Civil Procedure, Rule #1,080

i ” D .
ing ‘dite.

Jimmy Patronis
Chief Financial Officer

FAITH EVERETT
INSURANCE LITIGATION GROUP
17021 NE OTH AVE L-R
NORTH MIAMI BEACH, FL 33162
Jat

‘ Office of the General Counsel - Service of Process Section
200 East Gaines Street - P.O. Box 6200 - Tallahassee, FL 32344-8200 - (850)413-4200
Case 1:19-cv-23178-JAL Document 1-2 Entered on FLSD Docket 08/01/2019 Page 2 of 19

Filing # 90387547 E-Filed 05/3 1/2019 01:57:17 PM

IN THE CIRCUIT COURT OF THE I1thJUDICIAL CIRCUIT, IN AND FOR
MIAMI-DADE COUNTY, FLORIDA

GENERAL JURISDICTION DIVISION
CASE NO.: 2019-016092-CA-01

THE ESTATE OF VANESSA REED,

Plaintiff,
VS,

NATIONAL SPECIALTY INSURANCE COMPANY,

Defendant.
/

SUMMONS
THE STATE OF FLORIDA:
To Each Sheriff of the State:

YOU ARE HEREBY COMMANDED to serve this summons and a copy of the
Complaint filed in this action on Defendant,

NATIONAL SPECIALTY INSURANCE COMPANY
C/O FLORIDA CHIEF FINANCIAL OFFICER
AS REGISTERED AGENT
200 EAST GAINES STREET
TALLAHASSEE, FL 32399

Each Defendant is required to serve written defenses to the complaint or petition on
Steven Llarena of Insurance Litigation Group, PA,, Plaintiff's attorney, whose address is 1500 NE
162"" Street, North Miami Beach, Florida 33162, within 20 days after service of this summons on
that defendant, exclusive of the day of service, and to file the original of the defenses with the Clerk
of this Court, either before service on Plaintiffs attorney or immediately thereafter. f a defendant
fails to do so, a default will be entered against the defendant for the relief demanded in the complaint
or petition

by the Florida Department of Financial Services

6/4/2019
DATED: .

WITNESS my hand and the Seal of said Court

RECEIVED AS STATUTORY REGISTERED AGENT
on 04 June, 2019 and served on defendant or named party on 06 June, 2018

HARVEY RUVIN

  

By

 

{LG [ite # LALO Claim 4: 30189228723-0001 Case #1 2019-016092-CA-01
Case 1:19-cv-23178-JAL Document 1-2 Entered on FLSD Docket 08/01/2019 Page 3 of 19

IN ‘TRE CIRCUIT COURT OF THE 11th JUDICIAL CIRCUIT, IN AND FOR
MIAMI-DADE COUNTY, FLORIDA

GENERAL JURISDICTION DIVISION

 

CASE NO.:
THE ESTATE OF
VANESSA REED,
Plaintiff,
VS,
NATIONAL SPECIALTY
INSURANCE COMPANY,
Defendant.
/
COMPLAINT

Plaintiff, THE ESTATE OF VANESSA REED, by and through undersigned counsel sues
the Defendant, NATIONAL SPECIALTY INSURANCE COMPANY, and alleges;

JURISDICTIONAL ALLEGATIONS

I, This is an action for damages for greater than $15,000.00, exclusive of interest,
costs, and attorney’s fees,
2. At all times material hereto, Plaintiff was and is a resident of MIAMI-DADE
County, Florida, and is otherwise sui juris.
3. At all material times hereto, Plaintiff owned the property insured by Defendant
located at 9750 SW 211th Street, Miami, Florida 33189 (the “Property”’).
4, The policy of insurance sued upon was issued by Defendant to Plaintiff in MIAM1-
DADE County, Florida.

5, Jurisdiction and venue are proper in MIAMI-DADE County, Florida.

LOMB File #: 11310 Claim 4; 30189228723-0001 © Case if: #* . ve
Case 1:19-cv-23178-JAL Document 1-2 Entered on FLSD Docket 08/01/2019 Page 4 of 19

GENERAL ALLEGATIONS

6. In consideration for the premiums paid to it, prior to September 10, 2017,
Defendani issued an insurance policy number, VUW-HO-501202, to Plaintiff for Plaintiff's
property located at 9750 SW 211th Street, Miami, Florida 33189 in MIAMI-DADE Counly,
Florida (the “Policy”). A true and correct copy of the Policy is not in the possession of Plaintiff,
but is in the care, custody and control of Defendant. The Policy will be produced during discovery
and will be filed by Plaintiff after receipt from the Defendant,

7. The Policy issued by Defendant included coverage for dwelling, other structures,
personal property, and loss of use suffered by Plaintiff.

8, The Policy issued by Defendant included coverage for losses caused by hurricane.

9, Ataill times material hereto, including on September 16, 2017, the date of loss, the
Policy was in full force and effect.

10. Defendant’s policy for the building and other structures portions of the Policy is an
“all risk? palicy that covers all direct physical losses to the Property that ave not otherwise
expressly excluded.

11. All conditions precedent to obtaining payment of insurance benefits under the
Policy have been complicd with, met, or waived.

12. At all times material hereto, Defendant was not immune from liability for breach

of contract pertaining fo insurance coverage.

COUNT I - BREACH OF CONTRACT

13. Plaintiff adopts and realleges the allegations contained in paragraphs { through 11

above.

ILG File#: 11310 Claim #; 30189228723-0001 Case if: ** +
Case 1:19-cv-23178-JAL Document 1-2 Entered on FLSD Docket 08/01/2019 Page 5 of 19

14. This is a cause of action for breach of contract arising out of an insurance Policy
that was in effect at the time of the loss to the insured Property.

15. On or about September 10, 2017, Plaintiffs property was damaged by hurricane
Irma (the “Loss”,

16. The September 10, 2017 Loss caused Plaintiff to suffer economic damage to their
property, including physical loss to dwelling, contents, and loss of use, and Plaintiff continues to
suffer such damages. See Hstimate of Damage, attached as Exhibit “A,”

17. Plaintiff gave timely notice of the Loss and resulting damage to Defendant and/or
its authorized agents, employees, or representatives.

18. Defendant responded to the Loss by assigning claim number 30189228723-0001
(the “Claim’”’}.

19, Defendant was afforded the opportunity to fully inspect the Loss, investigate the
cause of the Loss, and quantify the amount of the Loss,

20. Defendant did inspect the Loss and Property in its investigation of the Claim.

21. Defendant afforded coverage for the Claim.

22. Defendant paid $2,258.15 in policy benefits on the Claim, after applying the
Policy’s deductible (the “Partial Payment”).

23, Defendant’s Partial Payment of the Loss is an admission that the September 10,
2017 Loss is a covered loss under the Policy.

24. Through its payment on the Claim, Defendant admitted liability for the Loss.

25. The amount paid by Defendant is inadequate to perform the repairs needed to fix

all damages caused by the Loss and to restore Plaintiff's Property to its pre-Loss condition.

ILG File #01310 © Claim #: 30189228723-0001 Case #: #* #4
Case 1:19-cv-23178-JAL Document 1-2 Entered on FLSD Docket 08/01/2019 Page 6 of 19

26. Defendant breached the Policy by failing to pay the full amount of damages
sustained by Plaintiff.

27. Defendant continues to refuse to pay the full amount of Plaintiff's covered loss
despite Plaintiffs demands for full payment.

28, Plaintiff has been damaged as a result of Defendant’s breach in the form of
insurance benefits due and owing, plus interest, costs, and altorney’s fees,

29. Plaintiff has retained the undersigned counsel to prosecute this action and is
obligated to pay the undersigned counsel a reasonable attorney's fee.

30, Plaintiff is entitled to recover reasonable atiorney’s fees from Defendant pursuant
to Fla. Stat. section 627.428, or in the alternative Fla. Stat. Section 626.9373, or any other
applicable altorney’s fees statute.

WHEREFORE, Plaintiff demands judgment against Defendant for damages together with

interest, costs, and attorney’s fees, and for such further relief this court deems just and proper.

DEMAND FOR JURY TRIAL

Plaintiff herein demands a trial by jury of all issues so triable.

ILG Fite #211310 © Claim #: 30189228723.000t Case i: ** _
Case 1:19-cv-23178-JAL Document 1-2 Entered on FLSD Docket 08/01/2019 Page 7 of 19

CERTIFICATE

THIS COMPLAINT IS DATED and Signed this 29th day of May, 2019 and was filed by:

INSURANCE LITIGATION GROUP, P.A.
Attorney for Plaintiff
1500 NE 162nd Street
Miami, Florida 33162
Telephone: (786) 529-0090
Facsimile: (866) 239-9520
E-Mail: service@restorationlaw.com

By: _/s/ Ashley L. Wheeler

ASHLEY L. WHEELER, ESQ.
FL Bar No, 1005601

ILG File #11310 Claim #: 30189228723-0001 Case #: ¥* _
Case 1:19-cv-23178-JAL Document 1-2 Entered on FLSD Docket 08/01/2019 Page 8 of 19

 

 
Case 1:19-cv-23178-JAL Document 1-2 Entered on FLSD Docket 08/01/2019 Page 9 of 19

 

owe «16375 NE 18th AVE NORTH MIAMI BEACH, FL 33162

Os. FRASER PROPERTY & ADJUSTING
(Afewset
SBYOLANE

Insured:  Wanessa Reed
Property: 9750 SW 21th Street

Cutler Bay , FL 33189
Claim Rep: Fraser Property & Adjusting Business; (305) 945-4030
Business: 16375 NE 18th AVE, Suite 201 E-mail: fraserproperty@gmail.com

North Miami Beach, FL 33162

Estimator: Fraser Property & Adjusting Business: (305) 945-4030
Business; [6375 NE [8th AVE, Suite 201 E-mail: fraserproperty@gmail.com

North Miami Beach, FL 33162

Claim Number: UVW-HO-50 1202 Poticy Number: 30189228723-000 | Type of Loss: Hurricane

Date Contacted: 1/11/2018
Date of Loss: 9/10/2017 Date Received:  L/IL/2018
Date Inspected: Date Entered: 1/15/2018 2:58 PM

Price List = FLMI8X NOVI?
Restoration/Service/Remadel
Estimate: VAWNESSA-REED

This estimate has been prepared to the best of our knowledge with the understanding that there {s a possibility of errors and/or
omission. Fraser Property & Adjusting, reserves the right to amend this estimate as needed for marker and/or unit-cost change.
This estimate is designed to provide comparative pricing information for restoration, service, and remodel of subject property tt
accordance with alt the standards for compliance set forth by ihe South Florida Building Code, Any additional findings
including, but not limited lo, hidden dantages or additional damages not scen at the time of this estimate, will be amended and
processed by Change Order Format. No warranties on prices, cost, errors, omissions, and/or liability can be assumed by Fraser
Property & Adjusting,

This is a repair estimate only, The insurance company policy may contain provisions that will reduce any payments that might be
made. This is not an authorization to repair, Authorization to repair or guarantee of payment must come from the owner of the
property, No adjuster or appraiser has the authority to authorize repair or guarantee of payment.

The following estimate has been prepared based on representation made by the insured. ‘The work outlined in the following pages
will be performed in accordance with all the standards set forth by the South Florida Building Code, Any additional credits or
work required by the client will be processed in ihe form of a change order,

Florida Statute 626,954 (1)

"Unfair Insurance Trade Practice Act”

Specifically addresses the matter of unfair claim settlement practices

1, Not attempting in good faith to settle claims when, under all the circumstances, it could atid should of done so, had it acted
fairly and honestly toward its insured and with due regard for her or his interests,

Pursuant to s.817.234, Florida Statues, any person who, with the intent to injure, defraud, or deceive any insurer or insured,
prepares, presents, or causes to be presented a proof of loss or estimate of cost or repair of damaged property in supporl ofa
claim under an insurance policy knowing that the proof of loss or estimate of claim or repairs contains false, incomplete, or
tnisleading information concerning any fact or thing material the claim commits a felony of the third degree, punishable as
provided in 5.775.082, 8.775.803, or 5.775.084, Florida Statues.
Case 1:19-cv-23178-JAL Document 1-2 Entered on FLSD Docket 08/01/2019

FRASER PROPERTY & ADJUSTING

Page 10 of 19

 

Fo

Sone
ARGH

Main Level

16375 NE 18th AVE NORTH MIAMI BEACH, FL 33162

VANESSA-REED

Main Level

 

 

 

 

DESCREPTION QTY REMOVE REPLACE TAX O&P TOTAL

Bedroom

Ceiling damage 50%

Fan

Hv

Total: Main Level 0.00 0.00 0.00
Living Room Height; Peaked

 

 

 

 

 

Door

 

945,37 SF Walls
1,543.1) SF Walls & Ceiling
65,69 SY Flooring
119.07 LF Ceil. Perimeter

$97.74 SF Ceiling
§9],.22 SF Ficor
104.33 LF Floor Perimeter

 

 

 

2' 6" X G's" Opens into Exterior
Window #10" X 4 Opens into Exterior
Door 2' 6" X68" Opens into MASTER_BEDRO
Door GO X 6! 8" Opens into Exterior
Door 2' 6" X 6" 8" Opens into HALLWAY
DESCRIP FION OTY REMOVE REPLACE TAX O&P TOTAL
I. Floor protection - cloth - skid 591.22 SF 0.83 0.00 14.07 106.96 605,74
resistant, leak proof
2. R&R Balt insulation - 10" - R30 - 179.32 5F 0.35 1.24 9.54 58.904 353.60
unfaced batt
3, R&R 5/8” drywall - hung, laped, 179,32 SF 0.4] 1.78 6.15 79.78 478.64
ready for texture
4, R&R Two coat plaster over 3/8” 179.32 SF 1,06 TAs 19.21 310.12 1,860.72
gypsum core blueboard
§, Scrape the walls and ceiling & prep 1,543.11 SF 0,00 0.61 1,08 188.48 1,130,86
for paint
6, Scal the walls and ceiling w/latex 1,543.11 SF 6.60 0.57 7.56 FF da 1,064.57
bused stain blocker - one coat
9, Paint the wails and ceiling - (vo 1,543.11 SF 0.00 0.88 20,52 275.68 1,654.14
coats
8, Outlet or switch - Detach & reset 6.00 EA 0.00 13.80 0.00 16.56 99,36
9. Window blind - horizontal or 3.00 FA 0.00 32.88 0.00 49.72. 118.36
verticnt - Detach & reset
Totals; Living Room 78.43 1,227.68 7,365.99

VANESSA-REED

1/23/2018 Pape:
Case 1:19-cv-23178-JAL Document 1-2 Entered on FLSD Docket 08/01/2019 Page 11 of 19

 

Of. FRASER PROPERTY & ADJUSTING
fees

Ps 16375 NE 18th AVE NORTH MIAMI BEACH, FL 33162
SBRBEAR :

 

 

Hallway Height: 8
92.67 SF Walls 29.25 SF Ceiling
121.92 SF Walls & Ceiling 29,25 SF Floor
3.25 SY Flooring 9.50 LF Floor Perimeter

22.00 LF Ceil. Perimeter

 

 

 

 

 

Door 2° 6" X 6! 8" Opens into Exterior
Door 2° 6" X 6! 8" Opens into LIVING, ROOM
Door 2' 6" X GB" Opens into BEDROOM
Door 2' 6" X Gf at Gpens into Exterior
Door 2° 6" X Gt gM Opens into Exterior
DESCRIPTION QTY REMOVE REPLACE TAX O&P TOTAL
Hallway
Totals: Hallway 0.00 0.00 0.00
tS er yas Bedroom Height: 8'
284.33 SF Walls 95.06 SF Ceiling
379.39 SF Walls & Ceiling 95.06 SF Floor
10.56 SY Flooring 36.50 LF Floor Perimeter

 

 

39.00 LF Ceil, Perimeter

 

 

V6" XG! 8" Opens into HALLWAY
Window 219" X 4 Opens into Exterior
DESCRIPTION QTY REMOVE REPLACE TAX O&P TOTAL
10. Floor pratection - cloth - skid 95.06 SF 0.83 0.00 2.26 16.24 97.40
resistant, leak proof
LI. R&R Batt insulation - (0" - R30 - 95.06 SF 0.35 1.24 5.06 31.26 187,46
unfaced batt
12, R&R 5/8" drywall - hung, taped, 95.06 SF 0.4) 1.78 3.26 42.30 253,74
ready for texture
13. R&R Two coat plaster over 3/8" 95.06 SF 1,06 FAB 10,18 164.42 986.41
pypsuin core blueboard
14. Scrape the walls & prep [or paint 284.33 SF 0.60 0.61 0.20 34.72 208.36
15, Seat the walls and ceiling w/latex 379,39 SF 0.60 0.57 1.86 43.64 261.75
based stain blocker - one coat
16, Paint the walls and ceiling - two 379.39 SF 0,00 0.88 5.05 67.80 406,71
coats
17, Install Ceiling fan - Detach & reset 1.00 BA 0.00 136.97 0.00 27.40 164.37

VANESSA-REED 1/23/2018 Page: 3
Case 1:19-cv-23178-JAL Document 1-2 Entered on FLSD Docket 08/01/2019 Page 12 of 19

 

OL. FRASER PROPERTY & ADJUSTING
LOEL; 16375 NE 18th AVE NORTH MIAMI BEACH, FL 33162

 

 

 

 

 

 

 

 

 

RUNS
CONTINUED - Bedroom

DESCRIPTION QTY REMOVE REPLACE TAX O&P TOTAL
18. Cold air return cover - Detach & 1.00 BA 0.00 17.85 0.00 3.58 21.43
reset
19. Smoke detector - Detach & reset 1,00 EA 0.00 37,25 0.00 Tag 44.7]
20, TY Brackets - Wall or coiling 1,00 EA 0.00 94.58 6.00 18.92 143.50
mounted - Detach & reset
21, Quilet or switch - Detach & reset 4,00 EA 0.00 13.80 0.00 11.04 66,24
22. Window blind - horizontal or 1.00 EA 6.00 32,88 0.00 6.58 39.46
vertical - Detach & reset
Totals: Bedroom 27,87 475,36 2,851.54

13d OY Ire Master Bedroom Height: 3!

fry"
| 418.67 SF Walls 198,00 SF Ceiling

 
   

 

 

I

2

| Master Bidroomt bs ke
e

| 1

6

16.67 SF Walls & Ceiling
22.00 SY Flooring

198.00 SF Floor
54.80 LF Floor Perimeter

 

Liter ;
, | $7.00 LF Ceil. Perimeter
BRO 4
a | et
Window 2S" XK 4 Opens into Exterior
Window 29" X4' Opens into Exterior
Door 26" XG BR" Opens into LIVING_ROOM
DESCRIPTION QTY REMOVE REPLACE TAX O&P TOTAL
23. Floor protectian - clath - skid 198.00 SF 0.83 0.00 4,7} 33.80 202.85
resistant, leak proof
24, R&R Batt insulation - 10" - R30 + 99.00 SF 0.35 1.24 $5.27 32.56 194.24
unfaced batt
25, R&R 5/8" dry wail - hung, taped, 99.00 SF 0.41 1.78 3.40 44.04 264,25
ready for texture
26, R&R ‘Pwo coat plaster over 5/8" 99.00 SF 1,06 748 16.60 171.20 |,027,26
#ypsum core bhieboard
27, Scrape the walls & prep for paint 418.67 SF 0.00 0.6! 0,29 51,14 306,82
28, Seal the walls and ceiling wAlatex 616.67 SF 6,00 0.57 3.02 70.90 $23.42
based stain blocker - one coat
29, Paint dhe walls and ceiling - two 616.67 SF 0,00 0.88 8.20 110,18 651.05
coats
30. Install Ceiling fan - Detach & reset 1,00 EA 0.00 136.97 0.00 27.40 164.37
31. Cold air return cover - Detach & 1.00 FA 0.00 17.85 6.00 3,58 21,43
reset
32, Smoke detector - Detach & reset 1.00 EA 0.00 37.25 0.00 746 44,71
33. TY Brackets - Wall or ceiling 1.00 EA 94.58 0,00 18.92 113.50

mounted - Detach & resel
VANESSA-REED

0.00

1/23/2018 Page: 4
Case 1:19-cv-23178-JAL Document 1-2 Entered on FLSD Docket 08/01/2019 Page 13 of 19

 

 

 

 

 

 

 

 

 

 

 

ad

O FRASER PROPERTY & ADJUSTING
TUSER
qq LOO! 16375 NE 18th AVE NORTH MIAMI BEACH, FL 33162
SEUNG
CONTINUED - Master Bedroom
DESCRIPTION QTY REMOVE REPLACE TAX O&P TOTAL
34. Outlet or switch - Detach & reset 4,00 EA 0.00 13.80 0.00 11.04 66,24
35, Window blind - horizontal or 1.00 FA 0.00 32,88 0.00 6,58 39,46
vertical - Detach & reset
‘Totals: Master Bedroom 35,49 588.80 3,532.60
Total; Main Leyel 141.49 2,291.84 13, 750,13
ROOF
ROOF
DESCRIPTION OTY REMOVE REPLACE TAX OP TOTAL
36, R&R Truss - 6/12 slope 4,140.28 LF 1,76 6.39 303,31 1,919.32 11,515.94
37, R&R Overbuild/Valley Tiss - 38.461 LF 1.76 9.00 16.51 86.40 518.35
6/12 slope
38, R&R Sheathing - OSB - 1/2" 2,598.47 SF 0.56 1.32 103.68 997.76 5,986.56
39, Remove 3 tab - 25 yr, - 25.96 §Q 56.74 0.00 0.00 294.60 1,767.57
composition shingle roofing - incl. felt
40. 3 tab - 25 yr. - composition shingle 31,33 SQ 0.00 276.85 165.12 1,767.76 10,606.59
roofing ~ inel. felt
41. Seal atlic framing (shellac)-uplo 2,596.09 SF 0.00 134 50.88 705.90 4,235.42
512
42. Seal floor or ceiling joist system 2,598.00 SF 0,00 ld 38.19 599,98 3,599.89
43. Asphalt starter - peel and stick 280.00 LF 0.00 2,60 13.13 148,22 889,35
44, lee & water shield 280.00 SI 0.00 2.17 7.84 123,08 738,52
45, Roof veal - Detach & reset 2,00 FA 0.00 100,79 0.08 40,34 242.00
46, Apply mastic around vent pipos fo 2,00 BA 0,00 32.24 0.08 12,92 7748
repair leakage
47, R&R Flashing - pipe jack 2,00 RA 6.89 49,99 E34 22,62 135,69
48, R&R Ridge cap - composilion 72.50 LF 3.39 4.62 4.16 117,00 701.89
shingles :
49, R&R Valley metal 37.80 LF 0.58 6.01 4.23 50.66 303.99
50. R&R Drip edge 306.60 LF 0.32 2.65 14.38 185.00 1,109.98
51, Prime & paint exterior soffil - 306.60 SF 0.00 2.044 7.30 126.56 759,32
wood
§2. R&R Counterflashing - Apron 22.70 LF 0.58 11.47 2,00 35.12 330.66
flashing
53. Step Hashing 27.80 LF 0.00 12.21 3.19 68,52 Alls
Total: ROOF 735.39 7,321.76 43,930.32
VANESSA-REED 1/23/2058 Page: 5
Case 1:19-cv-23178-JAL Document 1-2 Entered on FLSD Docket 08/01/2019 Page 14 of 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ed
O FRASER PROPERTY & ADJUSTING
Be" 16375 NE }8th AVE NORTH MIAMI BEACH, FL 33162
ROARS

Exterior

DESCRIPTION QTY REMOVE REPLACE TAX O&p TOTAL

54, R&R Woad fence 7- $ high - 60.00 LF 7,35 38.86 169.83 576.48 3,458.9]

cedar or equal

this line item is under the “other streetures' Coverage

55, R&R Water sohener - 100 EA 24.49 1,023.52 39,97 217.60 1,305.58

electronically metered - Small

Totals: Exterior 149,80 794.08 4,764.49
General

DESCRIPTION OTY REMOVE REPLACE TAX O&P TOTAL

56. Duinpster load - Approx. 20 yards, 2.00 BA 635.00 0.00 0.00 254,00 1,524.00

4 tons of debris

57, General Demolition - per hour 12.00 HR 48.96 0.00 0.00 117.50 705.02

to haul building materials to the dempster

58, Cleaning ‘Technician - per hour 16.00 HR 0.00 32.48 0.00 641.96 389,76

to clean contents afer construction

59, Conten! Manipulation (Bid Item) 1,00 EA 6.00 0.00 0,00 0.00 0.00

Packing and Moving & Storage pr bx

60. Install 15,576, EA 6.00 1,00 0.00 0.00 15,576.00

00

this ling item is for engineering supervision of $6 a SF

Totals: General 0,00 436.46 18,594.78
Permit & Fees

DESCRIPTION QTY REMOVE REPLACE TAX O&P TOTAL

61, Bulding Permit lixpediter 1,00 EA 0.00 500,00 6.00 190.00 600,00

62, Architectural/Dralting fees (Bid 1,00 EA 0.06 $,492.10 0.00 0.00 3,492, 10

ilem)}

Architectural drawings are general figured all0%

63. permits & fees 1.00 EA 0.06 1,373.02 0.00 0.00 1,373.02

county Permits Which are mandated. isthe standart 2.5% of total

Totals: Permit & Fees 0.00 100.60 7,465.12

Tota: ROOF $85.19 8,652.30 74,354.71

VANESSA-REED 1/23/2018 Page: 6
Case 1:19-cv-23178-JAL Document 1-2 Entered on FLSD Docket 08/01/2019 Page 15 of 19

 

Ay. FRASER PROPERTY & ADJUSTING

- +

feeset 16375 NE [8th AVE NORTH MIAMI BEACH, FI 33162
SNUHING

Laber Minimums Applied

 

 

 

 

 

 

DESCRIPTION OOTY REMOVE REPLACE TAX O&P TOTAL
64. Heat, vent, & ait cond, labor 1.00 EA 0.00 201.81 0.00 40,36 243,17
minimum

Totals: Labor Minimums Applied 0.00 40.36 242,17
Line Item Totals: VANESSA-REED £,026.68 16,984,50 88,347,01

Grand Total Areas:

1,741.04 SF Walls ‘ 920.04 SF Celling 2,661,08 SF Walls and Ceiling
913.53 SF Floor 101,50 SY Flooring 204.83 LF Floor Perimeter
0.00 SF Long Wall 0.00 SF Short Wall 237.07 LF Ceil, Perimeter
913,53 Floor Area 981.22 Total Area 1,744.04 Interior Wall Area
1,847.77 Exterior Wall Area {67,83 Exterior Perimeter of
Walls
2,598.47 Surface Arca 25.98 Number of Squares 0.00 Tolat Perimeter Length
74.92 Total Ridge Length 6.00 Total Hip Length

VANESSA-REED 23/2018 Page: 7
Case 1:19-cv-23178-JAL Document 1-2 Entered on FLSD Docket 08/01/2019 Page 16 of 19

 

«163975 NE 18th AVE NORTH MIAMI BEACH, FL 33162

FRASER PROPERTY & ADJUSTING
Seas

ABTUHARG

Line Item Total —
Material Sales Tax

Subtotal
Overhead
Profit

Replacement Cost Value
Less Deductible

Net Claim

VANESSA-REED

Summary for Dwelling

 

Fraser Property & Adjusting

1/23/2018

76,333.83
1,026.68

77,362,5 |
5,492,25
5,492.25

$88,347.01
(4,582.00)

$83,765.0)

Page: 8
Case 1:19-cv-23178-JAL Document 1-2 Entered on FLSD Docket 08/01/2019 Page 17 of 19

 

 

 

 

 

Ol. FRASER PROPERTY & ADJUSTING
ofrecer 16375 NE 18th AVE NORTH MIAMI BEACH, FL 33162 .
ROHAN .
Recap of Taxes, Overhead and Profit
Overhead (10%) Profit 10%) Material Sales Tax Laundering Tax (2%) = Manuf. Home ‘Pax Storage Rental ‘I'nx
(7%) (6%) (7%)
Line lfems
5,492.25 5,492.25 1,026.68 0.00 0.00 0.00
Totat
§,492,25 §,492,25 1,026.68 0.00 6.00 0.00

VANESSA-REED 1/23/2048 Page: 9

 
Case 1:19-cv-23178-JAL Document 1-2 Entered on FLSD Docket 08/01/2019 Page 18 of 19

 

Or FRASER PROPERTY & ADJUSTING
CRTOSEL,

16375 NE 8th AVE NORTH MIAMI BEACH, FL 33162
REUEARS

Recap by Room

Estimate: VANESSA-REED

Arent Main Level
Living Room
Bedroom
Master Bedroom

 

Arena Subtatal: Main Level

Areai ROOF
Exlerior
General
Perinlt & Fees

 

Area Subtotal: ROOF
Labor Minimums Applied

 

Subtotal of Arens

 

Total

VANESSA-REED

 

 

 

 

6,060.18 TIAN
2,348.31 3.08%
2,908.31 3.81%
11,386.80 14.83%
35,873.17 46,99%
3,820.61 5.01%
17,758.32 23.26%
7,365.12 9,65%
64,817,22 84.91%
201,81 0.26%
76,335.83 100.00%
76,335.83 109,00%
1/23/2018 Page: 10

 
Case 1:19-cv-23178-JAL Document 1-2 Entered on FLSD Docket 08/01/2019

Page 19 of 19

 

Of. FRASER PROPERTY & ADJUSTING
fewer 16375 NE 18th AVE NORTH MIAMI BEACH, FL 33162

 

 

 

 

 

 

 

 

ABWUEANS

Reeap by Category
O&P Items Total %
CLEANING 324,80 0.37%
GENERAL DEMOLITION 9,132.21 10,34%
DRYWALL 664.62 0.75%
ELECTRICAL 267.70 0.30% :
PERMITS AND FEES 500.00 0.57% :
FENCING 2,331.60 2.64%
FINISH HARDWARE 189.16 0.21%
FRAMING & ROUGH CARPENTRY 11,063.86 12,52%
HEAT, VENT & AIR CONDITIONING 237,51 0.27%
INSULATION 462.99 0.52%
LIGHT FIXTURES 273.94 0.31%
INTERIOR LATH & PLASTER 2,792.88 3.16%
PLUMBING 1,023.52 1.16%
PAINTING 12,117.74 13.72%
ROOFING 12,347.78 13.98%
WINDOW TREATMENT 164,40 0.19%
O&P Items Subtotal 53,894.71 61.00%
Non-O&P Items Total %
PERMITS AND FEES 22,441,152 25.40%
Non-O&P Items Subtotal 22,441.12 25.40%
OP Items Subtotal $3,894.71 61.00%
Material Sales Tax 1,026.68 1.16%
Overhead §,492,25 6.22%
Profit 5,492.25 6.22%
‘Fotal 88,347.01 100,00%

VANESSA-REED 1/23/2018 Page: 11
